Citation Nr: 1633789	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-17 591	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2009, for the award of service connection for coronary artery disease.

2.  Entitlement to a higher initial schedular rating for coronary artery disease, evaluated as 60 percent disabling from February 27, 2009 to January 8, 2010, and as 30 percent disabling since January 8, 2010.  

3.  Entitlement to a higher initial disability rating for coronary artery disease on an extraschedular basis.
 
4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2013, the Veteran requested a hearing before a Veterans Law Judge, but in a September 2014 letter, he withdrew his hearing request. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The issue of entitlement to TDIU as a result of service-connected coronary artery disease has been raised by the Veteran and by the evidence of record.  Although the RO adjudicated the Veteran's TDIU claim in May 2014, the Court's holding in Rice requires that the Board consider the TDIU claim as part of his pending increased rating claim.  Thus, it is incorporated as an issue on appeal. 

The Veteran has submitted evidence subsequent to the issuance of the May 2013 statement of the case; however, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review as to evidence submitted by the Veteran.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

VA has also obtained evidence subsequent to the issuance of the May 2013 statement of the case.  Such evidence is subject to initial AOJ review, as there is no automatic waiver as to evidence added to the record by VA.  Id.  However, in June 2016, the Veteran's representative submitted a written waiver of initial AOJ review.  Thus, remand of the issues being decided herein is not necessary.

The issues of entitlement to a TDIU and entitlement to a higher rating for coronary artery disease on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was diagnosed with coronary artery disease in September 1997.  

2.  The earliest written communication that can be interpreted as requesting a determination of entitlement or evidencing a belief of entitlement to service connection for coronary artery disease was received on February 27, 2009.  
 
3.  Since February 27, 2009, the Veteran's coronary artery disease has been manifested by dyspnea, fatigue, angina, dizziness or syncope with a workload of 3 to 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 27, 2009, for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.114, 3.816 (2015).

2.  Since February 27, 2009, the criteria for a 60 percent schedular disability rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted for coronary artery disease.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

All identified and available medical evidence has been obtained.  The Veteran has not identified any other relevant medical evidence which is not part of the record.  

The Veteran was provided VA medical examinations in January 2010, November 2010, and April 2013 in connection with the claim.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these claims.

II.  Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

However, in cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i) (2015).  

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities on August 31, 2010.  75 Fed. Reg. 53202 (Aug. 31, 2010).  Notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  

The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease. The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Additionally, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2015).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  As noted above, ischemic heart disease was added to the list of diseases subject to service connection on a presumptive basis, effective August 31, 2010.  

An October1997 VA treatment record shows that the Veteran was diagnosed with coronary artery disease in September 1997.  The Veteran filed a claim of service connection for coronary artery disease, as due to exposure to herbicides, on February 27, 2009.  There are no earlier records showing a formal or informal claim of service connection for heart disease prior to that date.  There are earlier pieces of correspondence and documents dating to the 1970s; however, they do not pertain to compensation, but rather other matters such as education benefits.

The RO established an effective date of February 27, 2009, the date of the Veteran's claim.  Since the Veteran's claim was received between May 3, 1989 and August 31, 2010, his claim for an earlier effective date is covered under Nehmer per 38 C.F.R. § 3.816(c)(2).  In these situations, by law, the effective date of the award will be the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (emphasis added).  In the present case, the date the disability arose was approximately September 1997; however, the February 2009 claim was received later than that.  Thus, even if the coronary artery disease manifested earlier than that clinical diagnosis, the claim would still be later.

In view of the circumstances that have been outlined, the effective date was correctly assigned under the 38 C.F.R. § 3.816 Nehmer provisions.  Therefore, since the effective date was awarded under Nehmer, it is not necessary to consider the effective date of the award in accordance with the liberalizing law provisions of § 3.114.  See 38 C.F.R. § 3.816(c)(4).  In any case, the liberalizing law is dated after the date of claim.

As to the date of claim, the Veteran asserts that, at the time of his diagnosis, he was dissuaded from filing such a claim by a VA staff member, who advised him that such a claim would not be successful.  The Board acknowledges the Veteran's contention that he would have filed a claim of service connection for coronary artery disease years prior to 2009 if a VA staffer had not advised him against it.  However, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2014).  In this regard, the Board has no discretion and is specifically prohibited from awarding benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 414, 424 (1990)).

The Board notes that, regardless of the actual outcome of the merits of any hypothetical claim that was not filed, VA did not necessarily provide the Veteran with erroneous information because the theory of entitlement under which service connection was eventually granted for coronary artery disease did not exist in 1997 as ishemic heart disease was not then considered a presumptive disease related to herbicide exposure.  Cf. Noah v. McDonald, 28 Vet. App. 120 (2016) (misleading notice letter may fail to satisfy due process requirements).

In sum, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Thus, the claim for an earlier effective date must be denied.  

III.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's service-connected coronary artery disease has been rated as 60 percent disabling from February 27, 2009, to January 8, 2010, and as 30 percent disabling since January 2010 (with the exception of a temporary total rating based on the need for convalescence, which was in place from February 28, 2013, to April 1, 2013).  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, the criteria for a 30 percent rating are a workload of greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with a left ventricular ejection fraction (LVEF) of 30 to 50 percent.  The criteria for a 100 percent disability rating  is chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or LVEF of less than 30 percent.  There is no other potentially applicable Diagnostic Code that would afford the Veteran a higher rating.

The record reflects that the Veteran's coronary artery disease was discovered in September 1997, following a myocardial infarction.  He has been treated for coronary artery disease since that time.  He asserts that he has severe shortness of breath after walking just 100 feet, and that he has significant fatigue, angina and dizziness with the slightest activity.  

An August 2008 cardiac stress test took place prior to the commencement of the appeal period on February 27, 2009; however, its findings are illustrative of the Veteran's cardiac status at the time he filed his claim.  The cardiac stress test report showed a left ventricular ejection fraction of 50 percent, and maximum METs of 8.3.  

The Veteran was afforded a VA examination in January 2010.  The examiner noted no history of congestive heart failure, dizziness or syncope.  However, the Veteran did report fatigue and dyspnea with "moderate" exertion.  He reported that he was able to engage in such activities on his property as cutting wood, mowing the lawn, and working on tractors.  The Veteran was on an aspirin regimen to treat his heart disease.  The Veteran declined a cardiac stress test, and the examiner estimated his activity level at 5 to 7 METs.  As rationale for this finding, the examiner referred to the Veteran's reports of "moderate" dyspnea on exertion.  A February 2010 echocardiogram showed cardiac hypertrophy and left ventricular dysfunction.  The examiner estimated the Veteran's ejection fraction to be 62 percent based on these findings.  

The Veteran's private physician, Dr. S., submitted an opinion in November 2010, using VA's Ischemic Heart Disease Disability Benefits Questionnaire, which essentially repeated the findings of the August 2008 cardiac stress test.  Dr. S. further noted that there was no congestive heart disease, cardiac hypertrophy or dilatation.

In his June 2011 notice of disagreement, the Veteran noted that he has dyspnea (shortness of breath) with essentially any activity, and that he experiences episodes of near-syncope.

An echocardiogram performed at a VA facility in June 13, 2012, estimated that the Veteran's left ventricular ejection fraction was 55 percent.  However, the Veteran underwent a cardiac catheterization shortly thereafter on June 15, 2012, which showed an ejection fraction of just 40 percent.  

The Veteran underwent a cardiac nuclear stress test in September 2012, which showed a left ventricular ejection fraction of 42 percent.  As the stress test did not involve physical exercise, METs were not calculated.

The Veteran underwent a VA examination in April 2013. The examiner calculated the Veteran's METs as between 3 and 5, based on the September 2012 nuclear stress test.  However, the examiner appears to have overlooked the left ventricular ejection fraction findings from that examination, and also failed to account for the June 15, 2012, findings of a LVEF of 40 percent.  Instead, the examiner noted that the Veteran's LVEF was 55 percent, consistent with the findings on the June 13, 2012 echo.  The examiner characterized this LVEF as "normal."

The Veteran underwent another cardiac nuclear stress test at a VA medical facility in January 2014.  O this occasion, his LVEF was measured at 53 percent.  

Since the award of service connection, there have been LVEF findings that are both above 50 percent and below that mark.  Similarly, METs have been estimated at between 7 and 10 and between 3 and 5.  In light of this evidence, the Board finds that, since February 27, 2009, the Veteran's coronary artery disease has been manifested by dyspnea, fatigue, angina, dizziness or syncope with a workload of 3 to 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  This is particularly so when reasonable doubt is resolved in the Veteran's favor and the higher disability rating is used when there is a question between the two.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Therefore, a 60 percent schedular rating is warranted from January 8, 2010 under Diagnostic Code 7005.  A 60 percent rating is already in effect for the earlier period.

Although this higher rating is warranted, the evidence does not show that the Veteran's coronary artery disease exhibits or approximates the symptoms necessary for a 100 percent rating, to include chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, the preponderance of the evidence is against an even higher schedular rating.


ORDER

An effective date earlier than February 27, 2009, for the award of service connection for coronary artery disease, is denied.

An initial schedular disability rating of 60 percent for coronary artery disease is warranted from January 8, 2010, subject to the laws and regulations governing the payment of monetary awards.

An initial schedular rating in excess of 60 percent for coronary artery disease is denied.


REMAND

The Veteran asserts that he is unable to work as a result of his coronary artery disease.  Specifically, he asserts that he requires frequent rest breaks, and that any kind of exertion causes dyspnea, angina and severe fatigue.

An April 2013 VA examiner concluded that the Veteran's LVEF of 55 percent was "normal" and "should not limit his ability to obtain or maintain gainful employment of any kind," while noting that a "more sedentary position would be more comfortable."  However, the examiner did not take into account the LVEF of 40 percent, noted in June 2012, and an LVEF of 42 percent noted in September 2012.  Moreover, it does not appear that the examiner considered the Veteran's educational and employment histories in reaching a conclusion as to his employability.  Remand is therefore required so that a new medical opinion as to the Veteran's ability to engage in substantially gainful employment may be obtained.

Moreover, the Veteran is service connected for posttraumatic stress disorder (PTSD).  The combined effects of the two disabilities should be taken into account.

Additionally, development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for coronary artery disease will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a standard TDIU application and ask him to fill it and submit it to the RO.

2.  Schedule the Veteran for a VA examination in connection with the claim of entitlement to TDIU.  The record must be made available and reviewed by the examiner.  

The examiner should comment on the effect of the Veteran's service-connected disabilities, either alone or in combination with each other, on his ability to secure or follow a substantially gainful occupation.  The examiner must consider the Veteran's education and employment history in reaching a conclusion.  The examiner may not consider the Veteran's age or the impact of any nonservice-connected disabilities in rendering this opinion.  (The Veteran is also service connected for PTSD).

A rationale or explanation should be provided for any opinion reached.

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


